                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT
 CARMEN ARROYO, et al.,

                 Plaintiffs,
                                                Case No. 3:18-cv-00705-VLB
     -v-

CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,

                 Defendant.


                         DECLARATION OF NAEEM KAYANI

      1.      My name is Naeem Kayani. I am over the age of 18 and currently

employed as an Executive with CoreLogic Rental Property Solutions, LLC (“RPS”).

      2.      Based on my experience at RPS and review of business records, I

have personal knowledge of the facts set forth in this declaration and am

competent to testify as to the matters stated below. In connection with this

declaration, I have reviewed the following documents:

          CrimSAFE Configuration Matrix, attached as Exhibit A;

          2016 HUD Guidance Client-update/alert Email, attached as Exhibit B;

          Leasing Agent Version of Background Screening Report for Mikhail

           Arroyo, attached as Exhibit C; and

          Administrator Version of Background Screening Report for Mikhail

           Arroyo, attached as Exhibit D.

I have also reviewed RPS’s electronic systems, which reflect other business

records.

      3.      The documents listed in the preceding paragraph are true and



                                            1
accurate copies, which are kept in the regular course of RPS’s business, and which

were generated as a regular practice of RPS at the time that the events that are

reflected in those documents occurred.

      4.     RPS offers a suite of products and services to housing providers to

assist them in evaluating prospective tenants, including criminal public record

tenant screening reports. To order a tenant screening report, a housing provider

electronically submits personal identifying information about an applicant to RPS.

That information includes the full name, current address, Social Security number,

and date of birth of the applicant. When such personal identifying information is

submitted to RPS, it contains no reference to the race or disability status of the

applicant. RPS then uses a proprietary matching process to identify criminal public

records and all associated data from RPS’s database that are associated with the

applicant.

      5.     In addition to the return of criminal public records themselves, RPS

offers an optional product called “CrimSAFE,” which filters any records found

based on criteria set by the housing provider and categorizes any identified

criminal records according to their type and severity levels under state and federal

law. CrimSAFE then notifies the housing provider whether any records were found

that match its leasing criteria.

      6.     Prior to using the CrimSAFE product, housing providers are required

to fill out their criminal record selection criteria on a matrix that accounts for: (1)

the type or “category” of 36 types of crimes (e.g., “crimes against persons,”

“crimes against property,” or “crimes against society”); (2) whether the offense

resulted in a conviction; (3) whether the offense is a felony of non-felony; and (4)


                                          2
the age of the offense. See Ex. A at pp. 1-4. That matrix of 36 crime categories

tracks the criminal categorizations established by the FBI through the “National

Incident-Based Reporting System.” Through an automated process, RPS then

informs the housing provider whether there is a “record found” that corresponds

to the criteria set by the property across the foregoing four categories.

      7.     The CrimSAFE section of a report is always accompanied by another

portion of the report that displays the full public data of any record(s) identified via

CrimSAFE, including the date the offense was committed, the severity level, and

its current status. Housing providers companies do retain the option to limit the

ability of individual leasing agents to view the full details of records that are found

by the CrimSAFE product, and to instead make that detail available to designated

administrators. Whether to use that “administrative” setting and who to internally

grant access to within the housing provider is determined by the customer, not

RPS. That administrative setting enables housing providers who want decision on

criminal screenings to be made by supervisory staff, and not on-site leasing

agents. The administrative version of the report with the full details of any records

found by the CrimSAFE product is made available to the identified supervisor(s) at

the customer simultaneous with the leasing-agent version of the report.

      8.




      9.     CrimSAFE takes a housing provider’s selected criminal criteria and


                                           3
informs the housing provider of whether a record exists that meets those pre-

selected criteria.

      10.    There are hundreds of different law enforcement agencies all keeping

accessible records, but there is no nationwide standard of continuity for criminal

public record data. Indeed, the RPS database reflects records obtained from more




                                                                            Absent

products such as CrimSAFE, individual property managers and/or leasing agents

would be tasked with attempting to research the severity level of any identified

criminal record to then determine how to review such a record in the context of the

comprehensive leasing criteria set by the property.

      11.    The objective characterization of criminal records through CrimSAFE

also promotes non-discrimination in the interpretation of the severity of criminal

records.

      12.    CrimSAFE also allows housing providers to customize the desired

criteria and parameters for what is acceptable at each property, as well as to

quickly and consistently adjust their settings to account for policy changes with

respect to the consideration of criminal record histories (including with respect to

their FHA policies).

      13.    In response to the April 4, 2016 memorandum from the U.S.

Department of Urban Development, RPS took immediate steps to inform and

educate its customer base on the existence and substance of the April 2016 HUD

memorandum. One such step was a client-update email that was sent by RPS on


                                         4
April 15, 2016 to all of its customers, including to more than 260 separate contacts

at WinnResidential alone. See Ex. B at pp. 1-2. RPS also conducted training

presentations for its customers, including WinnResidential, informing them of the

nature of the HUD guidance and counseling further review on their end, including

consultation with their legal departments.

      14.    Carmen Arroyo applied for housing at WinnResidential on behalf of

Mikhail Arroyo on April 26, 2016 at the Artspace Windham property, which is a

federally-subsidized property located in Willimantic, Connecticut. At the request of

WinnResidential, RPS returned a tenant screening report on Mikhail Arroyo.

      15.    Per WinnResidential’s chosen administrative CrimSAFE settings, RPS

simultaneously returned two versions of that report to WinnResidential. One

version, which went to the identified on-site leasing agent, Melissa Curry, identified

the existence of the pending charge and a “record found” based on

WinnResidential’s CrimSAFE settings, but it did not identify the full details of the

underlying offense. See Ex. C at pp. 2, 5. The second version was simultaneously

made available to WinnResidential’s designated supervisory staff, and that version

identified that Mikhail Arroyo had a pending charge for retail theft in York County,

Pennsylvania. RPS also noted within the CrimSAFE portion of the report that there

was a “record found.” See Ex. D at p. 5. The second version provided all details

about the theft offense that RPS had in its file, including the case number, the

nature of the offense, the offender, the date it was committed,




                                          5
where it was pending, and the status of the proceeding. Id. Neither version of the

report reflected Mikhail Arroyo's race. See Ex. C at p. 5; Ex. D at p. 5.

      16.    The record for retail theft previously obtained and then returned by

RPS did not list Mikhail Arroyo's race. See Ex. D at p. 5.

      17.    RPS does not track or otherwise have evidence of the racial

composition of the applicant pool at any apartment complex, including its

customer's complexes.

      I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

Executed on November .11, 2019



                                                Naeem Kayani




                                          6
EXHIBIT A
                                                    CRIMSAFE                      CONFIGURATION FORM
           Instructions: Enter number of years counting backwards from today that will cause an application decline. Felony Convictions Only cannot be set at a value
           (number of years) that is less than Any Felony Charges and Other Convictions. Other Criminal Charges cannot be set at a value greater than Other Convictions.
           All “number of years” fields must be completed.
                                                                                                              Felony           Other                             Other
                                                                                                                                               Other
                                                                                                              Convictions      Felony                            Criminal
           Categories                                                                                                                          Convictions
                                                                                                              Only             Charges                           Charges
                                                                                                                                               (0-99 years)*
                                                                                                              (0-99 years)*    (0-7 years)*                      (0-7 years)*
           Crimes           Assault-Related Offenses
           Against                                                                                                 99
                                                                                                               _______   yrs.       7
                                                                                                                               _______   yrs.       5
                                                                                                                                                _______  yrs. _______2    yrs.
                                  General Definition: An unlawful attack by one person upon another.
           Persons
                            Family-Related Offenses, Nonviolent
                                 General Definition: Unlawful, nonviolent acts by a family member (or legal
                                 guardian) that threaten the physical, mental, or economic well-being or           10
                                                                                                               _______   yrs.       7
                                                                                                                               _______   yrs.       1
                                                                                                                                                _______  yrs. _______1    yrs.
                                 morals of another family member and that are not classifiable as other
                                 offenses, such as Assault, Incest and Statutory Rape, etc.
                            Homicide-Related Offenses                                                                99             7               99                 7
                                                                                                                  _______ yrs.   _______ yrs.     _______ yrs.      _______ yrs.
                               General Definition: The killing of one human being by another.
                            Kidnapping/Abduction-Related Offenses




CONFIDENTIAL
                                General Definition: The unlawful seizure, transportation, and/or detention of
                                                                                                                     99
                                                                                                                  _______ yrs.      7
                                                                                                                                 _______ yrs.       99
                                                                                                                                                  _______ yrs.         7
                                                                                                                                                                    _______ yrs.
                                a person against his/her will or of a minor without the consent of his/her
                                custodial parent(s) or legal guardian.
                            Sex-Related Offenses, Forcible
                                General Definition: Any sexual act directed against another person, forcibly
                                                                                                                     99
                                                                                                                  _______ yrs.      7
                                                                                                                                 _______ yrs        99
                                                                                                                                                  _______ yrs.         7
                                                                                                                                                                    _______ yrs.
                                and/or against that person’s will, or not forcibly or against the person’s will
                                in instances where the victim is incapable of giving consent.

                            Sex-Related Offenses, Nonforcible
                                General Definition: Unlawful, nonforcible sexual intercourse, excluding              99
                                                                                                                  _______ yrs.      7
                                                                                                                                 _______ yrs.       99
                                                                                                                                                  _______ yrs.         7
                                                                                                                                                                    _______ yrs.
                                prostitution offenses.

                            All other Person-Related Offenses
                                 General Definition: Any offense committed against another person which
                                 causes harm to a person which does not meet specific categories                     10
                                                                                                                  _______ yrs.      7
                                                                                                                                 _______ yrs.        1
                                                                                                                                                  _______ yrs.         1
                                                                                                                                                                    _______ yrs.
                                 previously outlined as person-related offenses.




ARROYO000003
          PROPRIETARY
          PROPRIETARY AND
                      AND CONFIDENTIAL
                          CONFIDENTIAL. Property
                                        Property CoreLogic
                                                 CoreLogic SafeRent,
                                                           SafeRent, LLC.
                                                                     Inc.                    Page 1 of 7                             CrimSafeConfiguration
                                                                                                                                     CrimSafeConfiguration frm
                                                                                                                                                            frm 2012-01-02 OPSCP
                                                                                                                                                                2010-06-01 OPSCP
                                                                                                                     Felony           Other                              Other
                                                                                                                                                       Other
                                                                                                                     Convictions      Felony                             Criminal
           Categories                                                                                                                                  Convictions
                                                                                                                     Only             Charges                            Charges
                                                                                                                                                       (0-99 years)*
                                                                                                                     (0-99 years) *   (0-7 years)*                       (0-7 years)*
           Crimes            Arson-Related Offenses
           Against               General Definition: To unlawfully and intentionally damage or attempt to                99
                                                                                                                      _______ yrs.       7
                                                                                                                                      _______ yrs.       99
                                                                                                                                                       _______ yrs.         7
                                                                                                                                                                         _______ yrs.
           Property              damage any real or personal property by fire or incendiary device.
                             Bad Checks-Related Offenses
                                 General Definition: Knowingly and intentionally writing and/or negotiating              10              5                1                 0
                                                                                                                      _______ yrs.    _______ yrs.     _______ yrs.      _______ yrs.
                                 checks drawn against insufficient or nonexistent funds, excluding
                                 Counterfeited Checks or Forged Check offenses.
                             Burglary/Breaking and Entering-Related Offenses
                                 General Definition: The unlawful entry into a building or other structure with          99
                                                                                                                      _______ yrs.       7
                                                                                                                                      _______ yrs.       10
                                                                                                                                                       _______ yrs.         5
                                                                                                                                                                         _______ yrs.
                                 the intent to commit a felony or a theft.

                             Motor Vehicle Theft-Related Offenses
                                                                                                                         10
                                                                                                                      _______ yrs.       7
                                                                                                                                      _______ yrs.        5
                                                                                                                                                       _______ yrs.         2
                                                                                                                                                                         _______ yrs.
                                 General Definition: The theft of a motor vehicle.

                             Counterfeiting/Forgery-Related Offenses
                                 General Definition: The altering, copying, or imitation of something, without
                                 authority or right, with the intent to deceive or defraud by passing the copy           20              5                5                 2
                                                                                                                      _______ yrs.    _______ yrs.     _______ yrs.      _______ yrs.
                                 or thing altered or imitated as that which is original or genuine or the selling,
                                 buying, or possession of an altered, copied, or imitated thing with the intent
                                 to deceive or defraud.




CONFIDENTIAL
                             Embezzlement/Bribery-Related Offenses
                                 General Definition: The unlawful misappropriation by an offender to his/her             20              5                1                 1
                                                                                                                      _______ yrs.    _______ yrs.     _______ yrs.      _______ yrs.
                                 own use or purpose of money, property, or some other thing of value
                                 entrusted to his/her care, custody, or control.
                             Extortion/Blackmail-Related Offenses
                                 General Definition: To unlawfully obtain money, property or any other thing
                                 of value, either tangible or intangible, through the use or threat of force,            20
                                                                                                                      _______ yrs.       5
                                                                                                                                      _______ yrs.        1
                                                                                                                                                       _______ yrs.         1
                                                                                                                                                                         _______ yrs.
                                 misuse of authority, threat of criminal prosecution, threat of destruction of
                                 reputation or social standing or through other coercive means.
                             Fraud-Related Offenses
                                 General Definition: The intentional perversion of the truth for the purpose of
                                 inducing another person or other entity in reliance upon it to part with                10
                                                                                                                      _______ yrs.       5
                                                                                                                                      _______ yrs.        3
                                                                                                                                                       _______ yrs.         1
                                                                                                                                                                         _______ yrs.
                                 something of value or to surrender a legal right, excluding
                                 Counterfeiting/Forgery and Bad Check offenses.
                             Robbery-Related Offenses
                                 General Definition: The taking or attempting to take anything of value under
                                 confrontational circumstances from the control, custody, or care of another             20
                                                                                                                      _______ yrs.       7
                                                                                                                                      _______ yrs.       10
                                                                                                                                                       _______ yrs.         3
                                                                                                                                                                         _______ yrs.




ARROYO000004
                                 person by force or threat of force or violence and/or by putting the victim in
                                 fear of immediate harm.


                           CONFIDENTIAL. Property CoreLogic SafeRent, Inc.
           PROPRIETARY AND CONFIDENTIAL                               LLC.                     Page 2 of 7                                 CrimSafeConfiguration
                                                                                                                                           CrimSafeConfiguration frm
                                                                                                                                                                 frm 2012-01-02
                                                                                                                                                                     2010-06-01 OPSCP
                                                                                                                                                                                OPSCP
                                                                                                               Felony           Other                              Other
                                                                                                                                                 Other
                                                                                                               Convictions      Felony                             Criminal
           Categories                                                                                                                            Convictions
                                                                                                               Only             Charges                            Charges
                                                                                                                                                 (0-99 years)*
                                                                                                               (0-99 years) *   (0-7 years)*                       (0-7 years)*
                             Stolen Property-Related Offenses
                                 General Definition: Receiving, buying, selling, possessing, concealing, or        5               2                1                 1
                                                                                                                _______ yrs.    _______ yrs.     _______ yrs.      _______ yrs.
                                 transporting any property with the knowledge that it has been unlawfully
                                 taken, as by Burglary, Embezzlement, Fraud, Larceny, Robbery, etc.
                             Larceny/Theft Related-Offenses
                                 General Definition: The unlawful taking, carrying, leading, or riding away
                                                                                                                _______
                                                                                                                   15   yrs.    _______
                                                                                                                                   3    yrs.     _______
                                                                                                                                                    3    yrs.      _______
                                                                                                                                                                      1    yrs.
                                 of property from the possession or constructive possession of another
                                 person.
                             Destruction / Damage / Vandalism of Property Offenses
                                 General Definition: To willfully or maliciously destroy, damage, deface, or
                                 otherwise injure real or personal property without the consent of the          _______
                                                                                                                  10    yrs.    _______
                                                                                                                                   5    yrs.     _______
                                                                                                                                                    3    yrs.      _______
                                                                                                                                                                      1    yrs.
                                 owner or the person having the custody or control of it, excluding arson
                                 offenses.
                             All other Property-Related Offenses
                                  General Definition: Any offenses that cause property or monetary damage
                                                                                                                _______
                                                                                                                   5    yrs.    _______
                                                                                                                                   1    yrs.     _______
                                                                                                                                                    1    yrs.      _______
                                                                                                                                                                      0    yrs.
                                  to another that do not fit into specific categories previously outlined as
                                  property- related offenses
           Crimes Against    Purposely Obstructs, Impairs or Perverts the Law
           Society               General Definition: A person who purposely obstructs, impairs or perverts
                                                                                                                _______
                                                                                                                   5    yrs.    _______
                                                                                                                                   5    yrs.     _______
                                                                                                                                                    0    yrs.      _______
                                                                                                                                                                      0    yrs.
                                 the administration of law or discharge of government duties or the




CONFIDENTIAL
                                 carrying out of other governmental functions.
                             Disorderly Conduct-Related Offenses
                                 General Definition: Any behavior that tends to disturb the public peace or
                                                                                                                _______
                                                                                                                   5    yrs.    _______
                                                                                                                                   3    yrs.     _______
                                                                                                                                                    0    yrs.      _______
                                                                                                                                                                      0    yrs.
                                 decorum, scandalize the community, or shock the public sense of
                                 morality.
                             Drug/Narcotic-Related Offenses
                                 General Definition: The violation of laws prohibiting the product,
                                 distribution, and/or use of certain controlled substances and the              _______
                                                                                                                   20   yrs.    _______
                                                                                                                                   7    yrs.     _______
                                                                                                                                                    1    yrs.      _______
                                                                                                                                                                      1    yrs.
                                 equipment or devices utilized in their preparation and/or use, excluding
                                 DUI offenses.

                             Drunkenness-Related Offenses
                                 General Definition: To drink alcoholic beverages to the extent that one’s
                                                                                                                _______
                                                                                                                   0    yrs.    _______
                                                                                                                                   0    yrs.     _______
                                                                                                                                                    0    yrs.      _______
                                                                                                                                                                      0    yrs.
                                 mental faculties and physical coordination are substantially impaired,
                                 excluding DUI offenses.

                             Driving Under the Influence-Related Offenses




ARROYO000005
                                  General Definition: Driving or operating a motor vehicle or common carrier
                                                                                                                _______
                                                                                                                   0    yrs.    _______
                                                                                                                                   0    yrs.     _______
                                                                                                                                                    0    yrs.      _______
                                                                                                                                                                      0    yrs.
                                  while mentally or physically impaired as the result of consuming an
                                  alcoholic beverage or using a drug or narcotic.

        PROPRIETARY
         PROPRIETARYAND
                     ANDCONFIDENTIAL
                         CONFIDENTIAL. Property
                                        PropertyCoreLogic
                                                 CoreLogicSafeRent,  Inc.
                                                           SafeRent,LLC.                   Page 3 of 7                               CrimSafeConfiguration frm 2010-06-01
                                                                                                                                                               2012-01-02 OPSCP
                                                                                                                       Felony           Other                             Other
                                                                                                                                                        Other
                                                                                                                       Convictions      Felony                            Criminal
           Categories                                                                                                                                   Convictions
                                                                                                                       Only             Charges                           Charges
                                                                                                                                                        (0-99 years)*
                                                                                                                       (0-99 years) *   (0-7 years)*                      (0-7 years)*
           Crimes Against     Liquor Law-Related Offenses
           Society (cont.)        General Definition: The violation of laws or ordinances prohibiting the
                                                                                                                           0
                                                                                                                        _______ yrs.       0
                                                                                                                                        _______ yrs.       0
                                                                                                                                                        _______ yrs.         0
                                                                                                                                                                          _______ yrs.
                                  manufacture, sale, purchase, transportation, possession, or use of
                                  alcoholic beverages, excluding DUI and drunkenness offenses.
                              Pornography/Obscene Material-Related Offenses
                                  General Definition: The violation of laws or ordinances prohibiting the                  99              7              99                 7
                                                                                                                        _______ yrs.    _______ yrs.    _______ yrs.      _______ yrs.
                                  manufacture, publishing, sale, purchase, or possession of sexually explicit
                                  material, e.g. literature or photographs.
                              Prostitution-Related Offenses
                                  General Definition: To unlawfully engage in or promote sexual activities
                                                                                                                           99
                                                                                                                        _______ yrs.       7
                                                                                                                                        _______ yrs.      99
                                                                                                                                                        _______ yrs.         7
                                                                                                                                                                          _______ yrs.
                                  for profit.

                              Sex Offender Registrant
                                   General Definition: Identification of a registration by the applicant as a
                                   registered sex offender in one or more jurisdictions covered by the search.             99              7              99                 7
                                                                                                                        _______ yrs.    _______ yrs.    _______ yrs.      _______ yrs.
                                   (Note that requirements for registration vary by locale and may require the
                                   individual to actively register themselves by law in some states. Some states
                                   prohibit discrimination on the basis of registration as a sex offender.).
                              Traffic Violations While Operating a Motor Vehicle
                                   General Definition: A person who commits a traffic violation while operating a          0
                                                                                                                        _______ yrs.       0
                                                                                                                                        _______ yrs.       0
                                                                                                                                                        _______ yrs.         0
                                                                                                                                                                          _______ yrs




CONFIDENTIAL
                                   motor vehicle, e.g. speeding, failure to yield right of way, running a red light.

                              Trespass of Real Property-Related Offenses
                                                                                                                        _______
                                                                                                                          10    yrs     _______
                                                                                                                                           5    yrs      _______
                                                                                                                                                            0    yrs      _______
                                                                                                                                                                             0    yrs
                                   General Definition: To unlawfully enter land, a dwelling, or other real property.
                              Weapons Law-Related Offenses
                                  General Definition: The violation of laws or ordinances prohibiting the
                                  manufacture, sale, purchase, transportation, possession, concealment, or                99
                                                                                                                        _______ yrs        5
                                                                                                                                        _______ yrs         5
                                                                                                                                                         _______ yrs         2
                                                                                                                                                                          _______ yrs
                                  use of firearms, cutting instruments, explosives, incendiary devices, or
                                  other deadly weapons.
                              Drug/Narcotic-Related Offenses: Manufacture or Distribution Indicated
                                   General Definition: The violation of laws prohibiting the production,
                                   distribution, or trafficking of certain controlled substances and the equipment        99
                                                                                                                        _______ yrs        7
                                                                                                                                        _______ yrs        99
                                                                                                                                                         _______ yrs         7
                                                                                                                                                                          _______ yrs
                                   or devices utilized in their preparation and/or use. Offenses contained in this
                                   category specifically indicate manufacture or distribution.
                              Peeping Tom-Related Offenses
                                                                                                                        _______
                                                                                                                          99    yrs     _______
                                                                                                                                           7    yrs      _______
                                                                                                                                                           10    yrs      _______
                                                                                                                                                                             5    yrs
                                   General Definition: The violation of peeping tom-related laws and ordinances.




ARROYO000006
                              All other Society-Related Offenses
                                   General Definition: Any offense committed which violates laws, norms, or
                                                                                                                           0
                                                                                                                        _______ yrs        0
                                                                                                                                        _______ yrs         0
                                                                                                                                                         _______ yrs         0
                                                                                                                                                                          _______ yrs
                                   conventions that negatively impact on society, as a whole, and does not
                                   meet specific categories previously outlined as society-related offenses.
          PROPRIETARY
           PROPRIETARYAND
                       ANDCONFIDENTIAL
                          CONFIDENTIAL. Property
                                        PropertyCoreLogic
                                                 CoreLogicSafeRent, Inc.
                                                          SafeRent,LLC.                             Page 4 of 7                             CrimSafeConfiguration
                                                                                                                                            CrimSafeConfigurationfrm
                                                                                                                                                                  frm2012-01-02 OPSCP
                                                                                                                                                                      2010-06-01OPSCP
           *Note: You can only enter up to the maximum number of years listed for this field. If you enter a year higher than the maximum year allowed, this offense will
           default to the maximum year listed. If you do not want to include this offense in your leasing decision, please enter a 0. If you leave any field blank, the field will
           default to 0 and this offense will not be considered for a decline.

           Decision Messages
           A decision is printed on the CrimSAFE report and is customizable for Approve and Decline decisions. The following default text is provided unless otherwise
           noted.
           Decision                Decision Message
           Approve                 Default Text: The results for this search indicate that the applicant meets your community’s CrimSAFE standards.

                                   Write exact text below that will appear on the CrimSAFE report. (Maximum 180 characters).
                 Customize

           Decline                 Default Text: The results for this search indicate that the applicant fails to meet your community’s CrimSAFE standards.

                                   Write exact text below that will appear on the CrimSAFE report. (Maximum 180 characters).
                 Customize




          0
                                   View CrimSAFE Back-up Data. This allows your users to view the criminal report.

                 CrimSAFE configuration applies only to Account #:______________.

                 This configuration applies to additional accounts, other than this Account #. (If so, you must fill out the Account List on page 7 and submit with this package.)




          El ❑
CONFIDENTIAL
           CrimSAFE Terms and Conditions
           The following are terms of a legal agreement. By accessing, browsing, and/or using the CrimSAFE™ products or services, you acknowledge that you have read, understood, and
           agree to be bound by the following CrimSAFE™ Terms & Conditions.

           LIMITS ON USE & ACCEPTANCE: By accessing and using the CrimSAFE™ products, services or any portion of this Website, you agree that your access to, and use of,
           CrimSAFE™ is subject to the following Terms & Conditions in addition to the limitations and obligations in your service agreement. We reserve the right to change these Terms &
           Conditions at any time, at our sole discretion and without notice. We also reserve the right to seek all remedies available by law and in equity for any violation of these Terms &
           Conditions and any rights not expressly granted herein are reserved. These Terms & Conditions are governed by, and interpreted pursuant to, the laws of the state of Maryland,
           without reference to its choice of law rules and provisions. If any provision of this Agreement is held to be invalid or unenforceable, such provision shall be struck and the remaining
           provisions shall be enforced. Headings of sections are for reference purposes only and in no way define, limit, construe or describe the scope or extent of such section.

           DESCRIPTION OF SERVICES: CrimSAFE™ categorizes criminal report records from various state and federal jurisdictions and was developed with reference to the National
           Incident-Based Reporting System (NIBRS). Using the customer’s own pre-determined decision standards, CrimSAFE™ is designed to enhance a rental housing provider’s ability to
           treat comparable applicants similarly. Information from criminal history records used in CrimSAFE™ is generally obtained from state court administrative offices and departments of




ARROYO000007
           corrections and is provided subject to obsolescence and reinvestigation limitations in applicable law and practice. CoreLogic
                                                                                                                               CoreLogic SafeRent,
                                                                                                                                         SafeRent, LLC.
                                                                                                                                                   Inc. maintains
                                                                                                                                                        maintainsthe
                                                                                                                                                                  therights
                                                                                                                                                                      rightstotochange, modify,
                                                                                                                                                                                 change,modify,
           or add to the Terms & Conditions herein or any part of the CrimSAFE™ information, categorizations, products and services without notice.



           PROPRIETARY AND CONFIDENTIAL.
           PROPRIETARY AND               Property CoreLogic
                           CONFIDENTIAL Property  CoreLogic SafeRent,
                                                            SafeRent, Inc.
                                                                      LLC.                            Page 5 of 7                                      CrimSafeConfiguration
                                                                                                                                                       CrimSafeConfiguration frm
                                                                                                                                                                              frm 2012-01-02 OPSCP
                                                                                                                                                                                  2010-06-01 OPSCP
           LIMITATION ON LIABILITY: CrimSAFE™ INFORMATION, PRODUCTS AND SERVICES ARE PROVIDED "AS IS.” ALL WARRANTIES OF ANY KIND, EXPRESS OR
           IMPLIED, WARRANTIES REGARDING ACCURACY, INCLUDING ACCURACY OF UNDERLYING CRIMINAL HISTORY RECORD INFORMATION AND ACCURACY OF
           CATEGORIZATIONS, ADEQUACY, COMPLETENESS, LEGALITY, RELIABILITY OR USEFULNESS OF ANY INFORMATION OR CATEGORIZATION USED TO ORGANIZE THE
           CRIMES AND OFFENSES LISTED BY THIS PRODUCT. You agree to indemnify, defend and hold harmless CoreLogic SafeRent, its affiliates and their respective employees,
           officers and directors, from and against any and all claims, liabilities, penalties, settlements, judgments, fees (including reasonable attorneys' fees) arising from (i) any content that
           you or anyone using your account may submit, post or transmit to the Website; (ii) your use of the Website; and (iii) your violation of these Terms & Conditions or your service
           agreement.

           PRIVACY & SECURITY: CoreLogic SafeRent provides information obtained from public records and other sources. We take appropriate precautions to protect information we
           collect through implementation of a variety of security measures to maintain the safety of business information. Employees who need the information to perform a specific job (for
           example, for billing or client services) are granted limited access to any personally identifiable information. The servers on which we store personally identifiable information are kept
           in a physically secure environment.

           COPYRIGHT & TRADEMARK NOTICE: All of the content you see herein including, for example, all of the page headers, images, illustrations, graphics, and text are subject to
           trademark, service mark, trade dress, copyright, trade secret, patent and/or other intellectual property rights and/or licenses held or to be held by CoreLogic SafeRent and its
           affiliates. All CrimSAFE™ content as a whole are intended solely for the internal business use of authorized users. We reserve full intellectual property rights for all CrimSAFE™
           products and services and no use of a mark shall be made without express written consent by CoreLogic SafeRent.



           I certify that I am a duly authorized representative of my organization and that I have express authority to configure the CrimSAFE settings for my organization’s
           account(s).

           Printed Name: ____________________________________________                                   Title: ____________________________________________




CONFIDENTIAL
           Signature:          ____________________________________________                             Date: ____________________________________________




ARROYO000008
           PROPRIETARY
           PROPRIETARY AND
                       AND CONFIDENTIAL  Property CoreLogic
                           CONFIDENTIAL. Property           SafeRent, LLC.
                                                  CoreLogic SafeRent, Inc.                             Page 6 of 7                                       CrimSafeConfiguration
                                                                                                                                                         CrimSafeConfigurationfrm
                                                                                                                                                                               frm2012-01-02 OPSCP
                                                                                                                                                                                   2010-06-01OPSCP
                     I
                 CoreLogic
               Safe Rent            SUBSIDIARY ACCOUNT LIST
                                 (The following must match headquarters account information from first page.)
Account Number: ________________                    Account Name: ___________________________________________________

Settings from previous page would only apply to accounts listed below.

            Account Number                                                                  Property Name
1.
2.
3.
4.
5.
6.
7.
8.
9.
10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25.
26.
27.
28.
29.
30.

If you have additional accounts to list, you may reprint this page and list the information for each of your additional accounts on the separate sheet of
paper.
PROPRIETARY AND CONFIDENTIAL                                     CONFIDENTIAL                                          ARROYO000009
PROPRIETARY AND CONFIDENTIAL
Property
Property CoreLogic
         CoreLogic SafeRent,
                   SafeRent, LLC.
                             Inc.                                         Page 7 of 7                       CrimSafeConfigurationfrm
                                                                                                           CrimSafeConfiguration  frm2010-06-01
                                                                                                                                      2012-01-02OPSCP
                                                                                                                                                OPSCP
EXHIBIT B
From: CoreLogic [mailto:srmarketing@corelogic.com]
Sent: Friday, April 15, 2016 2:03 PM
To: Brown, Shannon
Subject: CoreLogic Response to New HUD Guidance


C lie n t   N o t if ic a t io n

D is c o v e r     W   h a t 's    Ne w   in   R is k M   o d e l -   Ec o n o m   ic   Up d a t e




                                                                                                     C   CoreLogic'




                                                                                                       Client Notification



                                                                                                     CoreLogic Response to New HUD Guidance

                                                                                                     On Monday, April 4, 2016, the Office of General Counsel for HUD issued a new guidance
                                                                                                     document entitled “Application of Fair Housing Act Standards to Use of Criminal Records
                                                                                                     by Providers of Housing and Real Estate-Related Transactions.” The guidance sets forth
                                                                                                     how HUD will analyze claims that the use of criminal records in housing was discriminatory.
                                                                                                     This guidance essentially applies the disparate impact assessment to the use of criminal
                                                                                                     records in housing screening.


                                                                                                     The Registry CrimSAFE® tool can help with categorization of criminal records, but it is the
                                                                                                     responsibility of each customer to set their own criteria for making tenancy decisions.
                                                                                                     CoreLogic recommends that our customers work with their legal counsel to review their
                                                                                                     eligibility requirements and related policies around the use of criminal background data to
                                                                                                     ensure compliance with all federal and state laws. If after review, you determine that changes
                                                                                                     need to be made to your CoreLogic product settings and you need assistance in doing so,
                                                                                                     please feel free to contact us.

                                                                                                     CoreLogic is currently reviewing our products to determine what changes, if any, to make in
                                                                                                     order to best support our clients in light of this new guidance from HUD. Once this review is
                                                                                                     complete, any changes will be communicated to clients with enough notice to allow for clients
                                                                                                     to adjust their processes.

                                                                                                     CoreLogic appreciates your business and is dedicated to the goal of providing robust tools to
                                                                                                     our clients that satisfy applicable rules and guidance from government agencies.

                                                                                                     Below are some quick highlights from the guidance. The following does not constitute legal
                                                                                                     advice and should not be relied on as such. If you have questions, please consult your legal
                                                                                                     counsel.

                                                                                                     Highlights from the Guidance

                                                                                                        1. According to HUD, a blanket policy to deny any applicants with a criminal record may
                                                                                                            have a disparate impact on African Americans and Hispanics.

                                                                                                                                        CONFIDENTIAL                                          ARROYO000188
                                    The HUD guidance acknowledges that a plaintiff in a housing discrimination case has
                                    the burden of showing that a screening practice has a disparate impact, but notes that
                                    the data shows that the use of criminal records in screening disproportionately impacts
                                    African Americans and Hispanics. For this reason, it is anticipated that a plaintiff would
                                    be able to show that the use of criminal records disproportionately impacts certain
                                    protected classes, although the HUD guidance acknowledges that the impact may
                                    depend on particular characteristics of the market served by the housing provider.

                                2. HUD’s guidance is that a screening policy should consider the nature, severity, and
                                    recency of convictions.


                                    The HUD guidance recognizes that a housing provider has substantial, legitimate, and
                                    nondiscriminatory interests in protecting residents and property, but reminds housing
                                    providers that they need to ensure that the records they are using to make this
                                    determination are relevant to those interests. On convictions, the guidance states that
                                    “[a] housing provider that imposes a blanket prohibition on any person with any
                                    conviction record – no matter when the conviction occurred, what the underlying conduct
                                    entailed, or what the convicted person has done since then – will be unable to meet this
                                    burden [of showing a relationship to the substantial interest].” A screening policy must
                                    consider the nature, severity, and recency of the conviction.

                                3. HUD advises that housing providers should not reject applicants based on arrest
                                    records.


                                    The HUD guidance flatly rejects the use of arrest records because of its view that arrest
                                    records are not proof of any particular behavior: “A housing provider with a policy or
                                    practice of excluding individuals because of one or more prior arrests (without any
                                    conviction) cannot satisfy its burden of showing that such policy or practice is
                                      necessary to achieve a substantial, legitimate, nondiscriminatory interest.”
                             The HUD guidance also suggests that additional steps may further reduce concerns about the
                             discriminatory impact of a blanket screening policy, such as conducting an individualized
                             assessment when relevant criminal history is identified or delaying the consideration of a
                             criminal history until the housing provider has determined that the applicant otherwise qualifies
                             (i.e., after a credit check and verification of other qualifications). The guidance does clarify that
                             it does not apply to exclusions based on certain drug crimes (as spelled out in the Fair
                             Housing Act), but clarifies that such exclusions only apply to convictions for manufacturing and
                             distribution, and not to arrests or to convictions for possession.


                                                                © 2016 CoreLogic, Inc. All rights reserved.
                                       CORELOGIC and the CoreLogic logo are trademarks of CoreLogic, Inc. and/or its subsidiaries.



                                                 Delivered by CoreLogic, Inc. | 40 Pacifica, Suite 900, Irvine, CA 92618
                                                                   Unsubscribe from SafeRent emails.
                                                                 Unsubscribe from all CoreLogic emails.
                                                                  To view our Privacy Policy, click here.


******************************************************************************************
This message may contain confidential or proprietary information intended only for the use of the
addressee(s) named above or may contain information that is legally privileged. If you are
not the intended addressee, or the person responsible for delivering it to the intended addressee,
you are hereby notified that reading, disseminating, distributing or copying this message is strictly
prohibited. If you have received this message by mistake, please immediately notify us by
replying to the message and delete the original message and any copies immediately thereafter.

Thank you.
******************************************************************************************
CLLD




                                                                     CONFIDENTIAL                                                    ARROYO000189
   EXHIBIT C
FILED UNDER SEAL
  EXHIBIT D
FILED UNDER SEAL
